Title: To James Madison from Peter Stephen Duponceau, 26 November 1808
From: Duponceau, Peter Stephen
To: Madison, James



Sir
Philadelphia 26. Novr. 1808

I received the enclosed Print this morning from New York under a blank cover.  By whom, or for what purpose it has been Sent to me, I cannot tell.  But I think that I cannot make a better use of it than by transmitting it to you immediately.
Permit me, at the Same time, to communicate to you a Short extract of a Letter which I have received from Robert R. Livingston, Esqr. dated Clermont, the 13th. inst.
"It is understood here that the Clintonians will make a Merit of necessity, & vote for Mr. Madison".
I hope that this Communication will not be thought intrusive, & that you will appreciate its motives.  I have the honor to be With great respect Sir Your most obedt. Huml. Servt.
Peter S. Du Ponceau
